    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 1 of 32. PageID #: 1663




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

KIMBERLY STILES,                              )       CASE NO. 1:19-CV-2736
                                              )
                       Plaintiff,             )
                                              )
               v.                             )
                                              )       MAGISTRATE JUDGE
                                              )       KATHLEEN B. BURKE
COMMISSIONER OF SOCIAL                        )
SECURITY ADMINISTRATION,                      )
                                              )       MEMORANDUM OPINION & ORDER
                       Defendant.             )


       Plaintiff Kimberly Stiles (“Stiles”) seeks judicial review of the final decision of

Defendant Commissioner of Social Security (“Commissioner”) denying her application for

Disability Insurance Benefits (“DIB”). Doc. 1. This Court has jurisdiction pursuant to 42 U.S.C.

§ 405(g). This case is before the undersigned Magistrate Judge pursuant to the consent of the

parties. Doc. 12.

       For the reasons explained below, the Commissioner’s decision is AFFIRMED.

                                      I. Procedural History

       Stiles filed an application for DIB in April 2016, alleging a disability onset date of

February 12, 2016. Tr. 369. She alleged disability based on the following: scoliosis, cervical

disc degeneration, unequal leg length, myalgia myositis, vitamin D deficiency, obstructive sleep

apnea, lateral epicondylitis of elbow, arthralgia, and osteoarthritis. Tr. 388. After denials by the

state agency initially (Tr. 200) and on reconsideration (Tr. 218), Stiles requested an

administrative hearing (Tr. 330). A hearing was held before an Administrative Law Judge

(“ALJ”) on June 20, 2018. Tr. 159-186. In her October 19, 2018, decision, the ALJ determined

that Stiles can perform her past relevant work, i.e. she is not disabled. Tr. 152. Stiles requested



                                                  1
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 2 of 32. PageID #: 1664




review of the ALJ’s decision by the Appeals Council (Tr. 367) and, on October 15, 2019, the

Appeals Council denied review, making the ALJ’s decision the final decision of the

Commissioner. Tr. 1-4.

                                           II. Evidence

       A. Personal and Vocational Evidence

       Stiles was born in 1962 and was 53 years old on the date she filed her application. Tr.

369. She completed the twelfth grate and last worked in 2016 as an administrative assistant. Tr.

163-165.

       B. Relevant Medical Evidence

       Physical impairments: On August 25, 2015, Stiles saw Dr. Levy, M.D., for persistent

swelling and drainage in her left ankle; she had had fusion surgery in it 10 to 15 years prior. Tr.

507, 459. She had also recently had ankle fusion surgery in her right ankle. Tr. 842. Upon

exam, she had a one-centimeter area of drainage on her left ankle and her gait was antalgic. Tr.

508. An x-ray showed that the fusion was solid. Tr. 507. It also showed chronic changes of the

distal tibia and ankle with ankylosis of the tibiotalar and subtalar joints and lower extremity

edema. Tr. 458. Dr. Levy’s impression was ankle instability. Tr. 508.

       On September 16, 2015, Stiles returned to Dr. Levy for exploration, debridement and

biopsy of her left ankle. Tr. 459. On September 25, she had a follow up stating that she

remained concerned about persistent drainage. Tr. 461. Upon exam, she had some slight

separation near the original ulceration with moderate drainage. Tr. 462. Dr. Levy again

diagnosed ankle instability and prescribed antibiotics. Tr. 462.

       On October 7, 2015, Stiles returned with worsening drainage in her left ankle. Tr. 467.

She reported that she could not wear shoes or walk much, it was excruciatingly painful, and she




                                                 2
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 3 of 32. PageID #: 1665




had numbness and tingling. Tr. 468. Upon exam, the wound measured three centimeters long

and one centimeter wide, with surrounding erythema. Tr. 468. She had diminished sensation

laterally and hyperesthesias around the wound and tracking anteriorly. Tr. 469. She was

referred for continued treatment to the wound care clinic. Tr. 469. A week later she reported

having visited a provider at the wound clinic, who stopped her dressings and ordered an MRI.

Tr. 470. She described her pain as “severe and excruciating.” Tr. 470. Upon exam, the wound

showed some exudate in the base and healthy appearing granulations at the margins. Tr. 471.

She was diagnosed with ankle arthropathy and prescribed Percocet. Tr. 471-472.

       On November 3, 2015, Stiles followed up with Dr. Frey, DPM, at the wound care center

for her left ankle. Tr. 515. Upon exam, the wound was showing some improvement in size and

quality. Tr. 515-516. She reported experiencing deep bone pain. Tr. 515-516. She was

instructed to follow up weekly for monitoring and possible surgical debridement. Tr. 516.

       On November 12, 2015, Stiles saw rheumatologist Dr. Desai for a follow up for joint pain

Tr. 842. She reported pain in her bilateral shoulders, arms, neck, and hands. Tr. 842. She wore

thumb splints at work where she used her hands a lot typing and stapling. Tr. 842. She had had

subacromial bursa injections in the past, which helped for four to five months, and requested

injections again. Tr. 842. Upon exam, she had tenderness and decreased range of motion in her

cervical spine and positive impingement sign and good range of motion in both shoulders. Tr.

844. Dr. Desai diagnosed bilateral subacromial bursitis, cervicalgia, and chronic pain, and gave

her bilateral subacromial bursa injections. Tr. 844.

       On December 14, 2015, Dr. Frey performed an “incision and drainage of the left lateral

ankle” with grafting and scar revision. Tr. 603-604.

       On January 26, 2016, Stiles followed up with Dr. Frey for her left ankle wound. Tr. 593.




                                                3
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 4 of 32. PageID #: 1666




She had been prescribed a wound vac to assist with wound care at home and Dr. Frey noted that

the wound “continues to improve in overall size as well as quality of the wound.” Tr. 593-594.

On February 2, 2016, Stiles returned complaining of increased pain, which, Dr. Frey remarked,

“appeared to be neurological in her mind.” Tr. 585. He commented that the wound continued to

improve and prescribed pain medication. Tr. 585-586. On February 16, Stiles reported that her

pain was well controlled and Dr. Frey remarked that her wound continued to improve “greatly.”

Tr. 732. On February 23, Stiles reported having experienced some discomfort the past week; she

also admitted to non-compliance with her wound care regimen, traveling to Pittsburgh on a

regular basis for a family matter, and walking up to ten miles a day during those visits. Tr. 734.

       Meanwhile, on February 1, 2016, Stiles saw Elizabeth Habjan, D.O., regarding her

ongoing problems with pain. Tr. 741-742. Upon exam, Stiles had a normal affect, was fully

oriented, and in no distress. Tr. 741-742. She had no edema or tenderness, no acute

inflammation, normal muscle tone, and Dr. Habjan remarked that she had “moderate”

degenerative disease. Tr. 742.

       On May 12, 2016, Stiles returned to Dr. Desai for a follow up of joint pain and

osteoarthritis. Tr. 850. She reported severe thumb pain, right greater than left, that made it hard

to perform her activities of daily living. Tr. 850. An x-ray of her right wrist from 2014 showed

degenerative arthritis of her first CMC joint and arthritis in her wrist. Tr. 851. Upon exam, her

neurological functioning was grossly intact and she had no evidence of synovitis in her elbows,

wrists, hands, or knees. Tr. 851-852. She had a restricted range of motion in her cervical spine

and a good range of motion in her shoulders and hips. Tr. 851-852. Dr. Desai assessed severe

thumb osteoarthritis in both hands, left greater than right; prescribed Gabapentin, Voltaren gel,

and a thumb splint; injected her right thumb with Depomedrol; and referred her to hand




                                                 4
     Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 5 of 32. PageID #: 1667




orthopedics and a pain management consultation. Tr. 852-853.

        On June 1, 2016, Stiles returned to Dr. Levy complaining of pain in her lower back,

hands, and left ankle. Tr. 1326. She denied experiencing anxiety, depression, joint swelling,

weakness, numbness, tingling, and loss of balance. Tr. 1327-1328. Upon exam, she had an

abnormal gait, her wound had healed, and she had no gross deformity or pain with palpation in

her left foot/ankle. Tr. 1328. Dr. Levy’s impression was a lumbar sprain and he prescribed

medication. Tr. 1328.

        On June 17, 2016, Stiles visited pain management physician Dr. Abdelmalak, M.D., and

had 14 tender trigger points throughout her body, a normal gait, full strength, intact sensation and

reflexes, and a normal mental status finding. Tr. 812, 815-816. She was diagnosed with

fibromyalgia and advised to continue her medications, do aquatherapy, and participate in a

chronic pain rehabilitation program. Tr. 815-816.

        On June 29, 2016, Stiles saw Dr. Hendrickson, M.D., with concerns for her thumb

arthritis and de Quervian’s. 1 Tr. 860-861. Upon exam, she had good motor and sensory function

and “no significant findings” in her thumb and finger joints. Tr. 860. Dr. Hendrickson

diagnosed primary osteoarthritis of both first carpometacarpal joints, primary osteoarthritis of

both hands, and de Quervain’s tendonitis, and advised full time splinting and occupational

therapy. Tr. 862. Stiles was fitted for splints the same day by an occupational therapist, who

found that her range of motion, dexterity, coordination, and ability to make a fist and extend her

fingers were all intact, with pain upon dexterity/coordination and moderate edema in both

wrists/thumbs. Tr. 983-984.



1
 De Quervain's tenosynovitis is a painful condition affecting the tendons on the thumb side of the wrist. See
https://www.mayoclinic.org/diseases-conditions/de-quervains-tenosynovitis/symptoms-causes/syc-20371332 (last
visited 11/23/2020)


                                                       5
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 6 of 32. PageID #: 1668




        On August 24, 2016, Stiles saw Dr. Hendrickson with worsening thumb pain, left more

than right. Tr. 910. Dr. Hendrickson ordered a CT scan of her left hand, which showed marked

narrowing with subchondral cystic changes in the osteophytes of the first CMC joint with radial

subluxation of the first metacarpal and mild degenerative changes. Tr. 910, 916.

        On March 20, 2017, Stiles went to the emergency room for low back pain on her left side

that radiated down her leg into her foot. Tr. 1032. It started one month prior and had gradually

gotten worse. Tr. 1032. She reported having gone to Pittsburgh over the weekend and her pain

had gotten much worse when she was walking around. Tr. 1032. She was walking with a cane.

Tr. 1032. Medication had not helped and she had not tried heat or ice. Tr. 1032. Upon exam,

she appeared alert and oriented and in no apparent distress. Tr. 1033. She had 5/5 strength,

intact sensation, and negative, but painful, straight leg raise testing. Tr. 1033. She was

diagnosed with sciatic and discharged. Tr. 1033. Subsequently, an x-ray of her lumbar spine

showed moderate multilevel degenerative disc disease; severe multilevel facet arthropathy; and

grade 1 anterlisthesis at L4-5 (new compared to her 2014 x-ray). Tr. 1035. An MRI showed

slight bulging at T12-L2; hypertrophic changes at L2-3; slight retrolisthesis and bulging, with

slight canal and mild bilateral foraminal stenosis at L3-4; slight anterior spondylolisthesis and

bulging at L4-5, with impingement on the thecal sac and mild left sided foraminal stenosis; and

grade 1 retrolisthesis with small left central herniation at L5-S1. Tr. 1025-1026. X-rays of her

hips showed minimal narrowing of her bilateral hip joints and no evidence of fracture or

destructive lesion. Tr. 1248. X-rays of her knees showed evidence of her left knee replacement

(with no evidence of hardware loosening) and mild degenerative changes in her right knee. Tr.

1252.

        On March 30, 2017, Stiles saw Dr. McLain, M.D., upon referral from Dr. Levy, about her




                                                 6
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 7 of 32. PageID #: 1669




radicular low back pain. Tr. 1354. Upon exam, she was in obvious distress and sat flexed

forward. Tr. 1356. She moved with difficulty around the room with a cane. Tr. 1356. She had

full range of motion throughout her extremities and no evidence of atrophy, significant

paraspinal tenderness but no spasms, marked pain with back range of motion, and limited

strength due to pain. Tr. 1356. Dr. McLain reviewed her recent lumbar MRI and diagnosed a

synovial cyst of the lumbar facet joint and recommended surgery. Tr. 1356-1357. Dr. McLain

performed this surgery, a lumbar L4-5 hemilaminectomy with facetectomy and nerve root

decompression, on April 4, 2017. Tr. 1045-1046.

       On May 18, 2017, Stiles had a 6-week post-op visit with Dr. McLain and reported that

the surgery entirely resolved her radicular symptoms. Tr. 1461. She had minimal back pain and

was back to functioning at a reasonably normal level, she was not taking any medication for her

back pain, was ready to start physical therapy, and overall she was “very happy” with the results

of the procedure and “has had an excellent outcome.” Tr. 1461.

       On May 22, 2017, Stiles saw Dr. Levy for a follow up and reported doing “okay”; her

radicular symptoms were gone but she was still having low back pain. Tr. 1293.

       In June 2017, Stiles had an x-ray of her left foot, which found solid fusion of the left

ankle and slight progression of degenerative changes. Tr. 1288.

       In August 2017, Stiles visited Dr. Levy complaining of right knee pain. Tr. 1283. An x-

ray of her right knee showed degenerative changes. Tr. 1287. She was found to walk with a

limp. Tr. 1280. She continued to complain of right knee pain and received injections. Tr. 1283-

1285, 1267-1269.

       An August 2017 MRI of Stiles’s lumbar spine was compared to her pre-surgical MRI

taken in April and showed no significant changes, other than the surgical site, which showed




                                                 7
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 8 of 32. PageID #: 1670




mild enhancement of the soft tissue along the laminectomy defect and thecal sac consistent with

scar tissue, slight retrolisthesis, and mild disc bulging and hypertrophy and synovial effusions at

the facet joints at L5-S1. Tr. 1275-1277.

       In September 2017, Stiles was diagnosed with breast cancer and underwent

chemotherapy, then radiation. Tr. 1429-1430, 1477.

       In a January 2018 visit with Dr. Levy, Stiles reported right knee and hip pain and that she

had obtained “great relief from the last injections.” Tr. 1472. Upon exam, she walked with a

limp and appeared very uncomfortable. Tr. 1474. Dr. Levy gave her injections in her right knee

and the right side of her lumbar trigger. Tr. 1475.

       At a March 2018 visit with her treating oncologist, Stiles had a normal appearance,

cognition, gait, and range of motion, and had no focal neurological deficits. Tr. 1441.

       Mental impairments: On July 27, 2017, Stiles began mental health treatment at Signature

Health. Tr. 1114. She reported a lack of interest, difficulty concentrating, feeling down and

depressed, and panic attacks. Tr. 1121. Upon exam, she was cooperative, friendly, fully

oriented, had good hygiene and eye contact, normal speech and language, average intellectual

functioning, coherent and logical thought processes, normal thought content, intact memory, and

intact judgment and insight. Tr. 1118-1119. She was currently taking Cymbalta and Wellbutrin.

Tr. 1121. She was diagnosed with anxiety and depressive disorder. Tr. 1115.

       On August 1, 2017, Stiles saw licensed social worker Ms. Verde for individual

counseling. Tr. 1074-1078. Verde commented that she engaged readily and openly and was

tearful the first part of her session. Tr. 1077. Stiles described experiencing physical pain for the

last 30 years, recent losses, and that she had been struggling daily to get out of bed and had gone

three days without showering or changing clothes, which was unusual for her. Tr. 1077. Stiles




                                                 8
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 9 of 32. PageID #: 1671




continued to attend counseling with Verde about every two weeks, Tr. 1086, 1090, 1098, and

saw her about once a week during the time she was receiving chemotherapy treatments. See,

e.g., Tr. 1150, 1156, 1526, 1531.

       In November 2017, Stiles reported becoming more phobic about leaving the house and

expressed concern about getting sick around other people. Tr. 1161. She stated that she had

always been “germaphobic” but that it was getting worse; Verde responded that some of her

feelings were normal given the fact that she was receiving treatment for her cancer. Tr. 1161.

       Stiles also regularly saw nurse practitioner Ms. Turoczi at Signature Health for

medication management. Tr. 1126-1128. Stiles regularly had the following findings during her

examinations: full orientation, a sad or depressed mood, and normal hygiene, eye contact,

attitude, attention, concentration, speech, language, thought processes, thought content, fund of

knowledge, memory, judgment, and insight. Tr. 1124, 1131, 1182-1183, 1190-1191, 1417-1148,

1424-1425, 1539-1540.

       On February 17, 2018, Stiles saw Turoczi and her current diagnoses were listed as major

depressive disorder, single episode, severe; and generalized social phobia. Tr. 1415, 1419. She

was having difficulty sleeping and needed a new CPAP machine and she was feeling more

isolated. Tr. 1420. Turoczi assessed her with anxiety and depression exacerbated by recent

diagnosis of breast cancer, chemotherapy treatment, social stressors, death in the family, and

ongoing bouts of physical pain due to fibromyalgia. Tr. 1420. She assessed her as stable on

medications, adjusted some medications to address her difficulty sleeping, and recommended

daily walking and a sleep study/evaluation for a CPAP machine. Tr. 1420.

       On May 15, 2018, Turoczi wrote that Stiles had finished her chemotherapy and radiation

and was in better spirits and her sleep had improved. Tr. 1541. Turoczi remarked that, overall,




                                                 9
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 10 of 32. PageID #: 1672




Stiles had improved and was stable on her medications. Tr. 1542.

       C. Opinion Evidence

               1. Treating Source

       Physical: On September 16, 2016, Dr. Hendrickson saw Stiles and completed a

questionnaire. Tr. 1004-1006. He listed her diagnoses: osteoarthritis and De Quervain’s

tenosynovitis of the carpometacarpal joints. Tr. 1004. His examination was significant for

thumb base pain, crepitus, and tenderness primarily at the carpometacarpal joints. Tr. 1006. He

assessed a “15 pound weight restriction.” Tr. 1005, 1006.

       On January 29, 2018, Dr. Levy completed a medical source statement on behalf of Stiles.

Tr. 1246-1247. He opined that Stiles was limited to lifting 20 pounds occasionally and 10

pounds frequently, had push/pull and manipulation limitations, and could sit for no more than 4

hours total in an 8-hour workday, one hour at a time, all due to lumbar back pain and

radiculopathy. Tr. 1246-1247. She could stand/walk for up to two hours total in an 8-hour

workday, 30 minutes at a time, due to her ankle fusions. Tr. 1246. She could rarely perform

postural activities other than balancing, which she could do occasionally, due to osteoarthritis in

her knees. Tr. 1246. She would require a sit/stand option and one hour of additional rest time

per day due to her severe pain. Tr. 1247. Dr. Levy stated that Stiles’s multiple injuries and

multiple surgeries caused her constant pain and limited her mobility. Tr. 1247.

       Mental: On April 17, 2018, nurse practitioner Turoczi saw Stiles and completed a

medical source statement on her behalf. Tr. 1422, 1451-1452. She opined that Stiles had “none”

or “mild” limitations in her ability to understand, remember and apply information and to

interact with others. Tr. 1451. She opined that Stiles had none or mild limitations in most of the

activities listed in the categories under concentrate, persist or maintain pace and adapt or manage




                                                10
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 11 of 32. PageID #: 1673




oneself, and marked to extreme limitations in her ability to sustain an ordinary routine, maintain

regular work attendance, and to work a full day without excessive breaks. Tr. 1452. In support,

Turoczi cited Stiles’s diagnoses of major depressive disorder and social phobia. Tr. 1452.

Turoczi further stated that Stiles was unable to work due to her mental health conditions, which

were exacerbated by illness and side effects from her current medications. Tr. 1452.

               2. Consultative Examiner

       Physical: On November 17, 2016, Stiles saw Dr. Sioson, M.D., for a consultative exam.

Tr. 1007-1008. She reported neck and back pain radiating into her extremities. Tr. 1007. She

stated that she could drive, attend to her personal care, perform “limited” laundry, vacuum,

perform light cleaning and prepare simple meals, wash dishes, shop for groceries, and use her

hands to button, tie, and grasp. Tr. 1007. She cited a 15-year history of depression but stated

that her medications helped some. Tr. 1007. Upon exam, she walked with a waddling gait

without an assistive device, she could get up and down from the exam table, had knee and

shoulder pain with range of motion, marked neck and back tenderness, and eight tender points.

Tr. 1008. She had negative straight leg raise testing and no swelling, redness, or gross deformity

in her joints; 5/5 or 4/5 strength throughout her extremities; and no muscle atrophy. Tr. 1008-

1009. She was able to manipulate with each hand, write, put pill containers in a plastic bag, take

her braces and shoes on and off, and handle various items such as a clipboard, papers, and her

purse. Tr. 1008. She was alert, coherent, cooperative, and oriented, with no abnormal behavior

or appearance. Tr. 1008. Dr. Sioson opined that Stiles would be limited to sedentary work and

“probably retains[s] ability to do light handling and manipulation.” Tr. 1008.

       Mental: On May 24, 2016, Stiles saw Dr. Pickholtz, Ed.D., for a consultative

psychological examination. Tr. 795-802. When asked why she was unable to work, Stiles cited




                                                11
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 12 of 32. PageID #: 1674




pain everywhere, ankle fusions, and fibromyalgia. Tr. 796. She reported experiencing some

levels of depression since she was 30 years old. Tr. 797. She was not receiving any counseling.

Tr. 797. She had been taking psychiatric medications obtained from her primary care physician

for the past five years and experienced “minimal” affective symptoms with her psychiatric

medications. Tr. 797. Currently, she experienced mild depressive symptoms twice a week

lasting 18 hours per occurrence. Tr. 797. She associated her depression with not working and

pain. Tr. 797. She also reported mild levels of anxiety that occurred once a week and lasted 120

minutes, associated with worry about her health, money, family, and fear of germs. Tr. 797. She

reported no history of inpatient psychiatric treatment or delusions, hallucinations, or post-

traumatic stress symptoms. Tr. 797. She stated that she had always gotten along well with

people in her neighborhood and community. Tr. 798. She was able to attend to her personal

care, care for her great niece and nephew (5 and 7 years old) once a week for a few hours, wash

laundry and dishes, vacuum, mop, sweep, run errands, read, check email and Facebook, talk on

the phone daily, and regularly socialize with friends and family. Tr. 800-801. Upon exam, Stiles

exhibited no signs of agitation, hostility, emotional lability, or autonomic anxiety; she

understood and answered questions without difficulty; and maintained appropriate eye contact.

Tr. 799. Her overall affect was “just a little bit constricted” and her mood was slightly

depressed. Tr. 799. Her verbalizations were logical, coherent, relevant, and goal directed. Tr.

799. Her recall, attention, concentration, intellectual functioning, ability to perform arithmetic,

ability to define words, and abstract thinking were all average. Tr. 800-801. Her pace,

persistence, ability to recall a sequence of numbers, and recall long-term history were in the low

average range. Tr. 797, 800. Dr. Pickholtz concluded that Stiles had no impairment or “slight

impairment at worst” in her ability to understand, remember, and carry out instructions, maintain




                                                 12
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 13 of 32. PageID #: 1675




attention and concentration, maintain persistence and pace to perform simple and multi-step

tasks, respond to supervision and coworkers in a work setting, and respond to work pressures in a

work setting. Tr. 802.

               3. State Agency Reviewers

       Physical: On June 12, 2016, state agency reviewing physician Dr. Bolz, M.D., reviewed

Stiles’s record and opined that she was capable of lifting 20 pounds occasionally and 10 pounds

frequently; standing and walking for a total of 3 hours; sitting for a total of 6 hours in an 8-hour

workday; could not use her left leg for foot controls; could perform frequent bilateral handling

and fingering; and had postural limitations. Tr. 194-197.

       On November 22, 2016, Dr. Southerland, M.D., agreed with Dr. Bolz’s opinion but

further limited Stiles to 2 hours standing and walking. Tr. 212-214.

       Mental: On June 9, 2016, Dr. Zeune, Psy.D., reviewed Stiles’s record and opined that she

had no more than mild mental limitations and, thus, her mental impairments were non-severe.

Tr. 192-193. In support of her conclusions, Dr. Zeune observed that Stiles had attributed her

inability to work to her physical conditions; her consultative examination findings were within

normal limits; and Stiles admitted that medications relieved her psychiatric symptoms. Tr. 192.

       On October 14, 2016, Dr. Murry-Hoffman, Ph.D., agreed with Dr. Zeune’s conclusions.

Tr. 209-210.

       D. Testimonial Evidence

               1. Stiles’s Testimony

       Stiles was represented by counsel and testified at the administrative hearing. Tr. 161.

She appeared with a cane and stated that she had had the cane for probably 20-25 years and used

it when necessary; the weather the day of the hearing had “put her over the edge.” Tr. 165. She




                                                 13
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 14 of 32. PageID #: 1676




explained that she has arthritis in her whole body and the rain and moisture makes her body hurt.

Tr. 165. She believed that the cane initially had been prescribed to her by her orthopedic doctor

after her ankle injuries. Tr. 165-166. She keeps it in her car and uses it regularly, depending on

the weather: sometimes daily and sometimes less than every week. Tr. 166.

       Stiles is able to drive and goes places by herself. Tr. 167. She lives by herself. Tr. 167.

For the last five years she has paid someone to perform major household cleaning and her sister

helps out too. Tr. 167. Her ankles hurt too bad to vacuum the three or four rooms in her small

house and she can’t kneel on the floor to clean. Tr. 167. She does laundry once a week and

cooks, although she does not cook much. Tr. 167. On days that she does not go to the doctor

she sleeps pretty late. Tr. 167. She doesn’t watch television because she can’t concentrate on a

half-hour show, but she reads or plays games and checks social media on her tablet. Tr. 167-

168.

       Stiles explained that she stopped working in 2016 because she had a hole in her left ankle

that would not heal. Tr. 170. She was missing a lot of work and she could not walk. Tr. 170.

She would miss a few days in a row after she would go in to have her wound scraped. Tr. 170-

171. This went on for months; finally, her employer confronted her and said that they needed

someone who could work full time. Tr. 171. She had also had fusion surgery in her right ankle.

Tr. 171. She had problems with her hands and she would leave work to get hand injections. Tr.

171. She has arthritis in both hands and her thumb joints are “completely shot.” Tr. 172. Due to

her hand problems, she cannot write well with a pen and can’t really type on a keyboard. Tr.

172. She can’t open jars and can barely open water bottles. Tr. 172. She wears slip-on shoes

and she does “limited buttons” because some days she can’t button at all. Tr. 172. Her hands

hurt all the time and sometimes she drops things. Tr. 172. Her hands have hurt for years and




                                                14
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 15 of 32. PageID #: 1677




have gotten worse over time. Tr. 173.

       Stiles stated that she has pain in both feet, right hip, and low back. Tr. 174. Her left knee

was replaced so she doesn’t have pain in it too much and she gets injections in her right knee;

she will probably need a right knee replacement, too. Tr. 174. She was diagnosed with

fibromyalgia about four years prior to the hearing. Tr. 174. She had back surgery about a year

after she stopped working; “I just woke up one day and couldn’t walk” and she had pain going

down her right leg. Tr. 174. She went to the doctor, had imaging done, and subsequently had

lumbar surgery. Tr. 174-175. She improved after the surgery such that she could walk without

pain down her right leg. Tr. 175. She has a lot of back pain due to scoliosis and spondylosis.

Tr. 175. She also experiences neck pain where she can’t turn her head to the left at all. Tr. 175.

She was diagnosed with breast cancer, received chemotherapy, and still receives IV treatment

every three weeks. Tr. 175-176.

       When asked whether she could have continued to perform her office job had she not been

let go, Stiles responded that she could not. Tr. 176. When asked what about the job would make

it difficult for her to perform it, Stiles responded that the typing is the worst part, her hands

would ache so bad. Tr. 176. And she cannot hold her head up for that length of time during the

day. Tr. 176. For the last 25, 30 years she has elevated her legs to stop them from swelling. Tr.

177. She lies on a recliner or uses pillows if she is in bed. Tr. 177. When she worked she used

boxes under her desk to elevate her legs. Tr. 177. She has problems sitting for long periods of

time due to her hips and back and ankles swelling. Tr. 177-178. She can sit for less than an hour

before she has to get up. Tr. 178.

       Stiles also testified that she has been going weekly for mental health treatment for the

past year. Tr. 179. When asked how her mental health impairments would affect her ability to




                                                  15
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 16 of 32. PageID #: 1678




work, Stiles stated that her medications cause her to have difficulty waking up in the mornings.

Tr. 179. She has problems concentrating; she’ll watch a 30-minute news program and not recall

what she watched. Tr. 179. She uses her tablet for about 20 minutes at a time. Tr. 179.

               2. Vocational Expert’s Testimony

       A Vocational Expert (“VE”) testified at the hearing. Tr. 181-182. The ALJ discussed

with the VE Stiles’s past work history as an administrative assistant. Tr. 180-181. The ALJ

asked the VE to determine whether a hypothetical individual of Stiles’s age, education and work

experience could perform her past work if that person had the limitations subsequently assessed

in the ALJ’s RFC determination, which are set forth below, and the VE answered that such an

individual could perform Stiles’s past work. Tr. 181-182.

                                   III. Standard for Disability

       Under the Act, 42 U.S.C. § 423(a), eligibility for benefit payments depends on the

existence of a disability. “Disability” is defined as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Furthermore:

       [A]n individual shall be determined to be under a disability only if his physical or
       mental impairment or impairments are of such severity that he is not only unable to
       do his previous work but cannot, considering his age, education, and work
       experience, engage in any other kind of substantial gainful work which exists in the
       national economy . . . .

42 U.S.C. § 423(d)(2).

        In making a determination as to disability under this definition, an ALJ is required to

follow a five-step sequential analysis set out in agency regulations. The five steps can be

summarized as follows:




                                                 16
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 17 of 32. PageID #: 1679




        1.       If claimant is doing substantial gainful activity, he is not disabled.

        2.       If claimant is not doing substantial gainful activity, his impairment must
                 be severe before he can be found to be disabled.

        3.       If claimant is not doing substantial gainful activity, is suffering from a
                 severe impairment that has lasted or is expected to last for a continuous
                 period of at least twelve months, and his impairment meets or equals a listed
                 impairment, claimant is presumed disabled without further inquiry.

        4.       If the impairment does not meet or equal a listed impairment, the ALJ must
                 assess the claimant’s residual functional capacity and use it to determine if
                 claimant’s impairment prevents him from doing past relevant work. If
                 claimant’s impairment does not prevent him from doing his past relevant
                 work, he is not disabled.

        5.       If claimant is unable to perform past relevant work, he is not disabled if,
                 based on his vocational factors and residual functional capacity, he is
                 capable of performing other work that exists in significant numbers in the
                 national economy.

20 C.F.R. §§ 404.1520, 416.920; 2 see also Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987).

Under this sequential analysis, the claimant has the burden of proof at Steps One through Four.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997). The burden shifts to the

Commissioner at Step Five to establish whether the claimant has the vocational factors to

perform work available in the national economy. Id.

                                           IV. The ALJ’s Decision

     In her October 16, 2018, decision, the ALJ made the following findings:

     1. The claimant meets the insured status requirements of the Social Security Act through
        December 31, 2019. Tr. 144.

     2. The claimant has not engaged in substantial gainful activity since February 12, 2016, the
        alleged onset date. Tr. 144.


2
  The DIB and SSI regulations cited herein are generally identical. Accordingly, for convenience, further citations
to the DIB and SSI regulations regarding disability determinations will be made to the DIB regulations found at 20
C.F.R. § 404.1501 et seq. The analogous SSI regulations are found at 20 C.F.R. § 416.901 et seq., corresponding to
the last two digits of the DIB cite (i.e., 20 C.F.R. § 404.1520 corresponds to 20 C.F.R. § 416.920).



                                                        17
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 18 of 32. PageID #: 1680




    3. The claimant has the following severe impairments: degenerative disc disease of the
       cervical and lumber spine; osteoarthritis of the ankles, feet, and hands; fibromyalgia; and
       obesity. Tr. 144.

    4. The claimant does not have an impairment or combination of impairments that meets or
       medically equals any listed impairment in 20 CFR Part 404, Subpart P, Appendix 1. Tr.
       146.

    5. The claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b) except for the following limitations. The claimant can stand and walk
       only two hours total during an eight-hour workday, and can sit for six hours of an eight-
       hour workday. The claimant can reach overhead with the bilateral upper extremities
       frequently. The claimant can handle or finger with the bilateral upper extremities
       frequently. The claimant can occasionally climb ramps or stairs, but never ladders,
       ropes, or scaffolds. The claimant can never kneel or crawl. The claimant can frequently
       balance or stoop, and can occasionally crouch. The claimant must avoid all exposure to
       hazards such as industrial machinery, unprotected heights, and commercial driving. Tr.
       147.

    6. The claimant is capable of performing past relevant work as an office administrator.
       This work does not require the performance of work-related activities precluded by the
       claimant’s residual functional capacity. Tr. 152.

    7. The claimant has not been under a disability, as defined in the Social Security Act, from
       February 12, 2016, through the date of this decision. Tr. 152.

                                     V. Plaintiff’s Arguments

       Stiles argues that the ALJ erred when she did not find Stiles’s depression and anxiety to

be a severe impairment, failed to incorporate related limitations in her RFC assessment, and

erred when relying upon opinion evidence. Stiles also asserts that new and material evidence

warrants a remand. Doc. 15, p. 13.

                                      VI. Law and Analysis

       A reviewing court must affirm the Commissioner’s conclusions absent a determination

that the Commissioner has failed to apply the correct legal standards or has made findings of fact

unsupported by substantial evidence in the record. 42 U.S.C. § 405(g); Wright v. Massanari, 321

F.3d 611, 614 (6th Cir. 2003). “Substantial evidence is more than a scintilla of evidence but less




                                                18
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 19 of 32. PageID #: 1681




than a preponderance and is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Besaw v. Sec’y of Health & Human Servs., 966 F.2d 1028,

1030 (6th Cir. 1992) (quoting Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681

(6th Cir. 1989) (per curiam) (citations omitted)). A court “may not try the case de novo, nor

resolve conflicts in evidence, nor decide questions of credibility.” Garner v. Heckler, 745 F.2d

383, 387 (6th Cir. 1984).

       A. The ALJ did not err with respect to Stiles’s mental limitations

        Stiles argues that the ALJ erred when she found that Stiles’s depression and anxiety were

non-severe impairments at step two. Doc. 15, p. 13. And because the ALJ did not include

mental limitations in her RFC assessment, Stiles asserts, the ALJ’s error is not harmless. Doc.

15, p. 16.

        Step two is a de minimis hurdle such that “an impairment can be considered not severe

only if it is a slight abnormality that minimally affects work ability regardless of age, education,

and experience.” Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir. 1988). When an ALJ finds both

severe and non-severe impairments at step two and continues with subsequent steps in the

sequential evaluation process, error, if any, at step two may not warrant reversal. Maziarz v.

Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987) (the failure to find an

impairment severe at step two is not reversible error when the ALJ continues through the

remaining steps of the evaluation and can consider non-severe impairments when assessing an

RFC); Anthony v. Astrue, 266 Fed. App’x 451, 457 (6th Cir. 2008); Hedges v. Comm’r of Soc.

Sec., 725 Fed. App’x 394, 395 (6th Cir. 2018) (“So whether the ALJ characterized Hedges’

mental-health impairments as severe or non-severe at step two is ‘legally irrelevant’ and does not

amount to error.”).




                                                 19
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 20 of 32. PageID #: 1682




       Here, the ALJ did not find Stiles’s mental impairments severe at step two. However,

because the ALJ continued through the remaining steps of the evaluation, the ALJ’s failure to

find Stiles’s mental health impairment severe at step two is not reversible error. Id.

       The ALJ discussed Stiles’s depressive and anxiety disorders. Tr. 145-146. The ALJ

discussed the four areas of functioning and found that Stiles had no or mild limitations in those

areas. In understanding, remembering, or applying information, the ALJ found that Stiles had no

limitations, explaining that she had a long history of skilled work without difficulty with

comprehension or memory; she stopped working due to physical health reasons, rather than any

mental symptoms; and that the consultative examiner, Dr. Pickholtz, found no limitations in this

area. Tr. 145. In interacting with others, the ALJ found that Stiles had no limitations: she never

alleged any difficulty getting along with others in her past work; she continued to engage with

family, friends, and medical providers on a regular basis; and she is able to leave home without

exacerbating her symptoms. The ALJ acknowledged that treatment notes for Signature Health

revealed that Stiles had some significant stressors, but that the weight of the evidence, including

Dr. Pickholtz’s opinion, supporting a finding that she had no significant limitations. Tr. 145.

       In Stiles’s ability to concentrate, persist, or maintain pace, the ALJ found that Stiles had a

mild limitation. She acknowledged that Stiles reported difficulty in this area due to her inability

to watch a long television show, but there was no evidence that Stiles had difficulty in this area

during her long work history which ended due to physical reasons. The ALJ observed that

mental status examinations generally did not reveal significant deficits in this area and that she

presented with average attention and concentration during her consultative exam, despite subject

reports of difficulty in that area. Tr. 145. And, with respect to adapting and managing oneself,

the ALJ found that Stiles had a mild limitation. The ALJ recognized that Stiles reported




                                                 20
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 21 of 32. PageID #: 1683




significant difficulty tolerating stress without increasing her anxiety symptoms, but observed

that, despite this allegation, the evidence showed no significant change in her ability to carry out

the mental demands of her activities of daily living and managing her finances and medical care,

driving, and tolerating her stressors. The ALJ commented that Dr. Pickholtz opined that she had

no more than a slight limitation in this area based on her presentation at the exam. Tr. 145-146.

       Lastly, the ALJ remarked that he gave great weight to Dr. Pickholtz’s opinion (finding no

or, at worst, slight impairment in her ability function in all areas, Tr. 802) and the state agency

reviewers’ opinions (finding Stiles’s mental impairments non-severe, Tr. 192-194, 209-211).

The ALJ discussed Nurse Practitioner Turoczi’s checklist form but stated that the evidence did

not show that Stiles’s mental limitations materially changed from before she began routine,

conservative treatment at Signature Health until after she began treatment, despite experiencing

increased symptoms due to situational stressors after beginning treatment. Tr. 146.

       Stiles emphasizes that she was diagnosed with major depressive disorder, severe, and

generalized social phobia. Doc. 15, p. 14. But the ALJ acknowledged her depressive disorder

and anxiety disorder; a diagnosis, alone, “says nothing about the severity of the condition.”

Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988). Stiles asserts that treatment notes showed

“increased depression and fleeting thoughts of suicide (Tr. 1126), increased anxiety symptoms

(Tr. 1161), the inability to leave her house (Tr. 1414), struggling to get out of bed and not

wanting to shower or dress (Tr. 1077), and difficulty sleeping (Tr. 1420)” and that, “despite

weekly counseling and medication adjustments, Ms. Stiles’s symptoms persisted (Tr. 1427).”

Doc. 15, p. 14. However, the treatment notes Stiles cites were made when she was experiencing

situational stressors such as unemployment and a cancer diagnosis/treatment, as the ALJ

observed. Tr. 146; Tr. 1077 (loss of job); Tr. 1126, 1161, 1414, 1420, 1427 (cancer diagnosis




                                                 21
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 22 of 32. PageID #: 1684




and treatment). The more recent notes also indicate that she was found to be stable on

medication. Tr. 1420, 1427. Stiles argues that the cause of her symptoms “does not alleviate the

ALJ from her duty to properly evaluate all the evidence and consider all resulting limitations in

her assessment of Plaintiff’s residual functional capacity.” Doc. 15, p. 15. But Stiles’s cancer

diagnosis and treatment was temporary, as the ALJ observed (Tr. 144); thus, her mental health

symptoms related to the same are accurately classified as a situational stressor.

        Next, Stiles asserts that the ALJ erred “by not specifically addressing any of the treatment

provided by Turoczi and therapist [] Verdi.” Doc. 15, p. 14. But the ALJ remarked that Stiles

received routine counseling and medication at Signature Health⸺the precise treatment provided

by Turoczi and Verdi. Tr. 146. Stiles criticizes the ALJ for relying on the opinion provided by

consultative examiner Dr. Pickholtz when Dr. Pickholtz’s opinion “stems from a time period

irrelevant to the more modern issues of Plaintiff” as it occurred more than a year before Stiles

started mental health treatment. Doc. 15, p. 14. Stiles does not identify what “modern issues”

she is referring to. Furthermore, this argument is unavailing, as Dr. Pickholtz assessed Stiles

after her alleged onset date; therefore, it cannot be said that this time period is “irrelevant.”

        Stiles argues that the ALJ ignored the fact that Turoczi provided ongoing treatment and

that Dr. Pickholtz completed a one-time examination. Doc. 15, p. 15. However, the ALJ

acknowledged that Dr. Pickholtz was a consultative examiner and that Turoczi was her

“prescribing nurse practitioner” at Signature Health, where Stiles received routine treatment. Tr.

145-146. Stiles submits that the ALJ erred because she did not address Stiles’s mental

limitations in her RFC assessment, but the ALJ’s failure to do so is not error. See Winters v.

Berryhill, No. 3:17CV1102, 2018 WL 4104185, at *6 (N.D. Ohio Aug. 29, 2018) (rejecting the

claimant’s argument the ALJ did not consider her depression and anxiety beyond step two of the




                                                  22
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 23 of 32. PageID #: 1685




sequential evaluation or mention those impairments anywhere else in the decision, explaining,

“Plaintiff fails to cite legal precedent requiring the ALJ to repeatedly state that the mental

impairments, namely depression and anxiety, were considered throughout the decision.”).

       Finally, Stiles contends that the ALJ erred because she did not include any limitation in

her RFC assessment resulting from Stiles’s mental health impairments. Doc. 15, p. 17. But the

ALJ was not required to include mental health limitations because she did not find that Stiles’s

symptoms caused any limitations. Indeed, Stiles does not state what limitations she believes the

ALJ should have included in the RFC assessment. Although she points out that she testified at

the hearing that she has difficulty concentrating for more than 20 to 30 minutes at a time, the

ALJ remarked that there was no evidence she had problems concentrating when performing her

prior job, exam findings generally did not show significant deficits concentrating, and she was

found during her consultative exam to have average attention and concentration. Tr. 145. The

ALJ also (later in her decision) remarked that, despite Stiles’s testimony that she did not watch

much television because she could not concentrate, she read and used a tablet to play games and

use social media. Tr. 148. The ALJ also cited a treatment note from Signature Health in support

of her finding that Stiles’s reports to treating sources was inconsistent with allegations of

disabling symptoms, remarking that Stiles was able to and did care for a terminally ill friend in

Pittsburgh until her friend’s passing in mid-2017. Tr. 150.

       In sum, the ALJ did not err with respect to Stiles’s mental limitations.

       B. The ALJ did not err with respect to the opinion evidence

       Stiles argues that the ALJ erred when evaluating the opinion evidence provided by

consultative examiner Dr. Sioson, treating physician Dr. Levy, and treating nurse practitioner

Turoczi. Doc. 15, pp. 17-21.




                                                 23
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 24 of 32. PageID #: 1686




Dr. Sioson:

       The ALJ considered Dr. Sioson’s opinion as follows:

       In the absence of a persuasive treating source opinion regarding the claimant’s physical
       functioning as a whole, the undersigned has also considered the statement of Dr. Eugene
       Sioson, MD, the consulting examining physician, who opined the claimant would be
       capable of performing sedentary work, but with light handling and manipulation. (Exhibit
       14F, p. 2). This opinion was consistent with the findings on examination, including
       waddling, but unassisted, gait; ability to get on and off the examination table; normal
       lung and chest sounds; some pain on range of motion but no tenderness of the knees;
       tenderness of the ankles; and ability to grasp a dynamometer, as well as handle and carry
       small objects. There has been no evidence of sustained worsening of the claimant’s
       physical impairments since this time. Although she experienced an exacerbation of lower
       back pain in early 2017 secondary to a synovial cyst on the lumbar spine, this pain
       resolved with surgical intervention in April 2017. As a whole, Dr. Sioson’s opinion
       adequately considered the claimant’s subjective allegations of pain with prolonged
       standing and walking, but remained consistent with the evidence demonstrating good
       response to treatment overall and retained activities of daily living.

Tr. 151.

       Stiles argues that the ALJ did not state what weight he gave to Dr. Sioson’s opinion.

Doc. 15, p. 17. While true, it is clear that the ALJ relied on Dr. Sioson’s opinion, and the ALJ’s

failure to express the amount of weight given to it was not error. See Pasco v. Comm’r of Soc.

Sec., 137 Fed. App’x 828, 839 (6th Cir. 2005) (the ALJ’s failure to even mention a consultative

examiner’s opinion was not error, as the examiner was not a treating source, citing Barker v.

Shalala, 40 F.3d 789, 794 (6th Cir. 1994)).

       Next, Stiles asserts that Dr. Sioson’s opinion was based on a “one day snapshot” and took

place five months before her lumbar hemilaminectomy. Doc. 15, p. 18. But the ALJ

acknowledged that Dr. Sioson’s exam took place prior to the exacerbation of her back pain and

her resultant lumbar surgery, which resolved her symptoms. And the fact that Dr. Sioson

examined Stiles once does not prohibit the ALJ from deferring to his opinion. See Reeves v.

Comm’r of Soc. Sec., 618 F. App’x 267, 274 (6th Cir. 2015) (the ALJ may provide greater




                                                24
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 25 of 32. PageID #: 1687




weight to even non-examining state agency physician opinions when the physician’s finding and

rationale are supported by evidence in the record, citing 20 C.F.R. § 404.1527). Stiles objects

that the ALJ “took it upon herself” to state that Stiles’s lumber impairment responded very well

to surgical intervention and failed to cite any exhibits of statements from treating providers.

Doc. 15, p. 18. To the contrary, the ALJ cited the surgeon’s follow-up treatment notes to support

her statement that Stiles’s lumbar impairment responded very well to surgical intervention. Tr.

149 (citing Dr. McLain’s records indicating “complete resolution of [Stiles’s] preoperative

radiculopathy and [that she] was back to light daily activities with no pain”; Dr. McLain’s

description of Stiles’s surgery as an “‘excellent’ result”; and noting that Dr. McLain provided no

functional restrictions).

        Finally, Stiles contends that the ALJ’s reliance upon the state agency reviewers’ opinions

was error because those opinions were based on an incomplete record. Doc. 15, pp. 18-20. But

the ALJ discussed the evidence that post-dated those opinions, Tr. 145-146, 149-150, so Stiles

has not described an error. See McGrew v. Comm’r of Soc. Sec., 343 Fed. Appx. 26, 32 (6th Cir.

2009) (an ALJ’s reliance upon state agency reviewing physicians’ opinions that were outdated

was not error when the ALJ considered the evidence that developed after the issuance of those

opinions).

Dr. Levy:

        Stiles argues that the ALJ erred with respect to Dr. Levy’s opinion. Doc. 15, p. 19. The

ALJ explained,

        The claimant’s treating orthopedic surgeon, Matthew Levy, MD, completed a checklist
        form on January 29, 2018, regarding the claimant’s work-related physical limitations.
        The physician treated the claimant since prior to the alleged onset date for her ankle-
        related issues, and continued to monitor these conditions at routine intervals during the
        relevant period. Dr. Levy opined the claimant would be capable of lifting and carrying
        20 pounds occasionally and 10 pounds frequently, standing or walking up to two hours of



                                                 25
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 26 of 32. PageID #: 1688




       an eight-hour workday, and sitting up to four hours of an eight-hour workday. He opined
       that she could “rarely” perform most postural activities including stooping, crouching,
       kneeling, and crawling. The physician indicated that she could perform frequent
       reaching, as well as frequent gross and fine manipulation. He opined that the claimant
       would require “one hour” of additional rest time during an average day…. This treating
       source opinion is not entitled to controlling weight, for several reasons. Instead of
       providing specific objective findings to support the above limitations on sitting, postural
       activities, and the need for additional rest periods, the physician simply stated the
       claimant’s diagnoses and her related treatment. He did not explain how these related to
       the limitation or explain her response to the treatments he described. Further, this
       opinion referenced the claimant’s lumbar spine pain with respect to her limits on sitting,
       standing, and walking, but as explained above, this impairment responded very well to
       surgical intervention in April 2017. There was no evidence to support that the
       impairments described in Dr. Levy’s assessment resulted in pain or other symptoms that
       would take the claimant off-task for an additional unscheduled hour throughout a regular
       workday. As noted above, these chronic impairments existed prior to the alleged onset
       date, some for several years, and the claimant had worked with them in her sedentary
       position until the onset of her acute skin infections that le[]d to her losing that position.
       As a whole, Dr. Levy’s opinion represents an overstatement of the claimant’s
       impairment-related limitations, and therefore is entitled to little weight.

Tr. 151. Stiles has not identified an error with respect to the ALJ’s treatment of Dr. Levy’s

opinion. She states that Dr. Levy is a treating physician (Doc. 15, p. 19), but the ALJ

acknowledged that Dr. Levy was Stiles’ treating physician. She asserts that Dr. Levy was the

only physician to provide an opinion after her updated MRI and subsequent lumbar surgery, a

fact the ALJ also acknowledged. Stiles submits that Dr. Levy did, contrary to the ALJ’s finding,

reference her “multiple injuries and multiple surgeries” as the cause of her “constant pain” and

“severely limited” mobility. Doc. 15, p. 19. The Court disagrees: the ALJ accurately

characterized Dr. Levy’s support for his assessed limitations as referencing Stiles’s diagnoses

and her related treatment. Tr. 1246-1247.

Nurse Practitioner Turoczi:

       Stiles argues that the ALJ assumed the role of a physician in interpreting nurse

practitioner Turoczi’s opinion when she stated that Stiles’s mental health treatment “failed to

establish any material change in her ability to carry out the demands of work-related mental



                                                26
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 27 of 32. PageID #: 1689




activity.” Doc. 15, p. 20. To recap, Turoczi found Stiles to have a marked limitation in her

ability to sustain an ordinary routine and regular attendance at work and an extreme limitation in

her ability to work a full day without needing more than the usual rest periods. Tr. 1452. As

discussed above, the ALJ commented that, to the contrary, the record showed that Stiles had

routine, conservative care, and that her symptoms were exacerbated by situational stressors,

namely her cancer diagnosis and treatment, a temporary condition. Tr. 146.

       As an initial matter, Stiles defines Turoczi’s opinion as a “treating source opinion,” but

Turoczi is a nurse practitioner and her opinion is not a “treating source opinion” as that term is

defined by the regulations. See Noto v. Comm’r of Soc. Sec., 632 Fed. App’x 243, 248–49 (6th

Cir. 2015)(“[N]urse practitioners, therapists, and the like are ‘non-acceptable medical

sources’…The opinion of a ‘non-acceptable medical source’ is not entitled to any particular

weight or deference—the ALJ has discretion to assign it any weight he feels appropriate based

on the evidence of record.”) (citations omitted).

       Next, in finding that Stiles’s mental health treatment failed to establish any material

change in her ability to carry out the demands of work-related mental activity, the ALJ was not

assuming the role of a physician. Just because Stiles began treatment does not mean that she

experienced a worsening of her condition such that she could no longer perform work-related

activities. Indeed, her exam findings regularly found her to have a normal appearance, attitude,

eye contact, speech, language, thought processes, fund of knowledge, attention, concentration,

memory, judgment, and insight. See, e.g., Tr. 1118-19, 1124, 1131, 1182-83, 1190-91, 1417-18,

1424-25, 1539-40. She was found to having generally normal exam findings at her consultative

exam, too, prior to starting treatment. Tr. 799-800. Her treatment notes stated that she made

progress and, ultimately, she was stable on her medications. See, e.g., Tr. 1075, 1080, 1084,




                                                 27
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 28 of 32. PageID #: 1690




1092, 1146, 1169, 1178, 1394, 1406, 1420, 1427, 1502, 1523, 1528, 1533, 1541. She was found

to have a depressed mood and anxious feelings at times, which the ALJ noted. Tr. 145. Finally,

the ALJ’s observation that the treatment notes indicate that Stiles’s increased symptoms were

largely due to situational stressors, such as Stiles’s temporary cancer diagnosis and treatment, is

borne out by the record. Tr. 144. The ALJ’s conclusion regarding Turoczi’s opinion was not

erroneous.

       C. Stiles is not entitled to a remand based on new evidence

       Stiles asserts that, following the ALJ’s decision in October 2018, she submitted new and

material evidence to the Appeals Council that warrants a remand for further consideration. Doc.

15, p. 21. For the reasons explained below, the Court disagrees.

               1. New evidence submitted to the Appeals Council

       On August 2, 2018, Stiles returned to Dr. Levy for a cortisone injection in her right knee

and low back trigger. Tr. 108, 111. Dr. Levy wrote, “She is almost done with targeted therapy,

and is actually feeling okay.” Tr. 108. She denied joint swelling, cramps and weakness;

numbness, tingling, and loss of balance; and depression and anxiety. Tr. 110. Upon exam, a

limp was noted. Tr. 111. Dr. Levy assessed osteoarthritis of her right knee. Tr. 111.

       On October 8, 2018, Stiles saw Dr. Levy for problems with her left foot. Tr. 104. She

reported pain that comes and goes and made ambulating difficult. Tr. 104. She also asked about

Visco supplementation (a hyaluronic acid joint injection) for her right knee. Tr. 104. Upon

exam, she had crepitus in her right knee, an antalgic gait, and pain to palpation in her left ankle.

Tr. 107. Dr. Levy assessed osteoarthritis of her right knee. Tr. 107. A foot x-ray was taken and,

compared to a 2017 x-ray, it showed “unchanged postoperative appearance of the left foot.” Tr.

103.




                                                 28
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 29 of 32. PageID #: 1691




       On October 31, 2018, Stiles had an MRI of her cervical spine that showed multi-level

degenerative changes, most pronounced at C4-5 through C6-7, in which there was severe left

sided neural foraminal stenosis and spinal cord compression at C4-5 and C6-7. Tr. 33-34, 38-39.

At a follow-up with Dr. McLain on November 8, Stiles reported that her thoracic and cervical

spine pain were severe; the range of motion in her cervical spine “continue[d] to deteriorate”;

when she held her head in an extended position to look straight ahead she was beginning to get

numbness and tingling in her left arm; and she had experienced significant left arm pain and

numbness over the last two weeks. Tr. 35. Upon exam, her range of motion was impaired and

she appeared uncomfortable sitting in an upright position. Tr. 38. She tended to slump

backwards in order to hold her head slightly flexed during her visit. Tr. 38. Range of motion

reproduced pain into her left shoulder. Tr. 38. Her balance and gait were normal. Tr. 38. Dr.

McLain commented that her radicular symptoms were becoming more prominent and prescribed

physical therapy while opining that it was likely Stiles would need a discectomy and spinal cord

decompression. Tr. 39.

       On April 17, 2019, Stiles saw Dr. Levy to pick up a prescription and reported “the usual

amount of hip/back pain.” Tr. 113. Upon exam, her hip was normal other than mostly posterior

tenderness and she had an antalgic gait. Tr. 115. Dr. Levy went over her right hip x-ray from

March 2019, which showed mild degenerative changes, and assessed right hip pain. Tr. 116,

117.

       On May 7, 2019, Dr. McLain performed surgery on Stiles’s cervical spine. Tr. 44-47.

       On August 12, 2019, Stiles received trigger point injections in her low back; Dr. Levy

noted that it had “been awhile” since she had had one and that her pain had recently been

increasing in severity. Tr. 70. Dr. Levy assessed lumbosacral spondylosis. Tr. 73. He also




                                                29
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 30 of 32. PageID #: 1692




initiated Visco supplementation for her right knee. Tr. 65.

               2. Law and analysis

       Sentence six of 42 U.S.C. § 405(g) allows a court to remand to the agency to develop

additional evidence in the record, “but only upon a showing that there is new evidence which is

material and that there is good cause for failure to incorporate such evidence into the record in a

prior proceeding.” Bass v. McMahon, 499 F.3d 506, 513 (6th Cir. 2007) (quoting § 405(g));

Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001). In a sentence six remand, the plaintiff has

the burden to demonstrate that the evidence she now presents in support of a remand is “new”

and “material” and that there was “good cause” for her failure to present it in the prior

proceedings. See Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 483 (6th Cir.

2006); see also Ferguson v. Comm’r of Soc. Sec., 628 F.3d 269, 276 (6th Cir. 2010) (although

the evidence that the claimant sought to introduce was “new,” the claimant failed to meet her

burden of showing “good cause” for failure to submit it and that the evidence was “material.”).

Evidence is new “only if it was not in existence or available to the claimant at the time of the

administrative proceeding”; material “only if there is a reasonable probability that the Secretary

would have reached a different disposition of the disability claim if presented with the new

evidence”; and a claimant shows good cause “by demonstrating a reasonable justification for the

failure to acquire and present the evidence for inclusion in the hearing before the ALJ.” Id.

(quoting Foster, 279 F.3d at 357 (internal quotations omitted)). A sentence six remand is not

appropriate to consider evidence that a claimant’s condition worsened after the administrative

hearing. Walton v. Astrue, 773 F. Supp. 2d 742, 753 (N.D. Ohio Jan. 18, 2011) (citing Wyatt v.

Sec’y of Health & Human Servs., 974 F.2d 680, 685 (6th Cir. 1992)).

       Here, the evidence Stiles submitted to the Appeals Council regarding her knee, hip, and




                                                 30
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 31 of 32. PageID #: 1693




low back impairments are not material. Rather, it is merely cumulative of her condition and

treatment already considered by the ALJ. Indeed, Stiles received knee, hip, and low back

injections regularly throughout the relevant period. E.g., Tr. 174-175. She was noted to walk

with a limp. E.g., Tr. 1280, 1474. Her foot x-ray taken after the hearing but before the ALJ’s

decision showed no change from a prior x-ray in 2017. Tr. 103. Therefore, there is no

reasonable probability that the ALJ would have reached a different disposition of Stiles’s

disability claim if presented with the new evidence. See Ferguson, 628 F.3d at 276.

       Nor is Stiles entitled to a remand based on her evidence regarding her cervical spine MRI

and subsequent surgery. Stiles does not show good cause for her failure to present the evidence

in the prior proceedings. Id. The ALJ remarked that the evidence in the record did not show that

Stiles complained of neck pain “at a frequency or severity that would have reasonably interfered

with her ability to sit for prolonged periods.” Tr. 149. Indeed, in her brief, Stiles only cites two

doctor visits during the relevant period in which she complained of neck pain. Doc. 15, pp. 4, 5.

And, as the ALJ noted, she regularly drove between Cleveland and Pittsburgh (which required

using her upper arms and holding her head up) and there was no evidence of a worsening

cervical spine condition. Tr. 149. Stiles does not explain why she did not report or seek

treatment for neck pain during the relevant period if it was as severe as she now alleges. Thus,

she has not shown good cause for failing to acquire and present imaging of her cervical spine

during the relevant period. Ferguson, 628 F.3d at 276 (a claimant shows good cause “by

demonstrating a reasonable justification for the failure to acquire and present the evidence for

inclusion in the hearing before the ALJ.”).

       Finally, the new evidence regarding Stiles’s neck impairment shows a worsening

condition. Only on November 8, 2018, did Stiles report severe cervical spine pain. Her range of




                                                 31
    Case: 1:19-cv-02736-KBB Doc #: 19 Filed: 11/23/20 32 of 32. PageID #: 1694




motion had deteriorated, and for the last two weeks she had experienced significant left arm pain

and numbness. Tr. 35. Upon exam, her range of motion was impaired and she appeared

uncomfortable sitting in an upright position, tending to slump backwards in order to hold her

head slightly flexed. Tr. 38. Those were new physical exam findings. If Stiles’s condition

worsened after the administrative hearing, the appropriate remedy would be to initiate a new

claim for benefits as of the date that her condition rose to the level of a disabling impairment.

Sizemore v. Sec’y of Health & Human Servs., 865 F.2d 709, 712 (6th Cir. 1988). Indeed, that

appears to have been the case, as Stiles states that she filed a new claim and was found disabled

beginning the day after the ALJ’s decision, October 20, 2018. Doc. 15, pp. 10-11.

       In sum, Stiles is not entitled to a sentence six remand.

                                         VII. Conclusion

       For the reasons set forth herein, the Commissioner’s decision AFFIRMED.



       IT IS SO ORDERED.



Dated: November 23, 2020                              /s/Kathleen B. Burke
                                                      ____________________________________
                                                      Kathleen B. Burke
                                                      United States Magistrate Judge




                                                 32
